Citation Nr: 0125379	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  98-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left foot disorder, characterized as left Achilles 
tendinitis, on appeal from an initial grant of service 
connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine at L4-5, on 
appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.  That decision denied entitlement to 
service connection for hypertension, but it established 
service connection for left Achilles tendinitis and a lower 
back disability.  Both conditions were assigned a 10 percent 
disability rating.  The veteran expressed disagreement with 
the evaluations assigned to the two conditions and also the 
RO's conclusion that service connection was not established 
for hypertension.  

In August 2000, the Board issued a Decision/Remand; in that 
document, the Board granted service connection for 
hypertension.  However, the Board believed that additional 
information was needed concerning the other two issues 
involving the left ankle and lower back.  Hence, the claim 
was remanded for further development.  The claim has since 
been returned to the Board for review.


FINDINGS OF FACT

1.  Sufficient evidence is of record for an equitable 
disposition of the veteran's claim for a higher rating for 
his lumbar spine and left ankle conditions. 

2.  The veteran's tendinitis of the Achilles is manifested by 
pain and minimal limitation of movement upon extended use.

3.  The veteran's lumbar spine disability is manifested by 
slight limitation of motion and complaints of pain.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the claims of entitlement to an 
evaluation in excess of 10 percent for a left ankle condition 
and a lower back disability on appeal from initial grants of 
service connection.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A); 38 C.F.R. § 3.103 
(2001).

2.  The criteria in excess of 10 percent for a left ankle 
disability, to include left Achilles tendinitis, have not 
been met at any time since the initial grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5024 (2001).

3.  The criteria in excess of 10 percent for degenerative 
disc disease of the lumbar spine with bulging disc at L4-5 
have not been met at any time since the initial grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 
5010 and 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After twenty-eight years of continuous active duty, the 
veteran retired from the US Army in 1995 and applied for 
various VA benefits.  Two of the conditions he requested 
service connection benefits for were:  left Achilles 
tendonitis and degenerative disc disease of the lumbar spine 
with bulging disc at L4-5.  X-ray films of the back and left 
ankle were accomplished in July 1996; these films produced 
the following results:

[Lumbar spine] [T]he pedicles and 
vertebrae are intact.  The inter-
vertebral spaces between L5-S1 and L4-5 
are narrowed.  Lordotic curve is 
maintained.

[Left ankle] [N]o bone or joint 
abnormality is present.  Bilateral 
vascular calcifications are present.

A general VA medical examination was also accomplished in 
July 1996.  Before the exam, he complained of pain and 
discomfort in his back. 

 It was noted that:

He has full range of motion of all his 
joints. . . He has not joint deformity 
and no instability.  Range of motion of 
his lumbosacral spine reveals,
a.  Forward flexion to 90 degrees.
b.  Extension to 20 degrees.
c.  Lateral flexion to 30 degrees.
d.  Rotation to 40 degrees bilaterally.
Range of motion of the ankles reveals,
a.  10 degrees of dorsiflexion.
b.  Plantar flexion to 45 degrees 
bilaterally.

....

1.  Neurological - He has no motor or 
sensory loss.  No pathological reflexes.  
No localizing or lateralizing signs.

[Per 38 C.F.R. § 4.71, Plate II (2001), the normal values of 
plantar flexion is 45 degrees and dorsiflexion is 20 
degrees.] 

On the basis of this examination and the x-ray films, along 
with the veteran's service medical records, service 
connection was granted in July 1996 for degenerative disc 
disease of the lumbar spine with bulging disc (L4-5) and left 
Achilles tendinitis.  Disability ratings of 10 percent were 
assigned to both conditions.

The veteran was then notified of the RO's decision and he has 
appealed to the Board for review.  He has maintained that 
both conditions are painful and have been physically 
limiting.  To support his claim, the veteran submitted two 
medical examination records from April 1996 and February 
1998.

The April 1996 private medical record showed retrocalcaneal 
bursitis.  There was no thickening over the Achilles tendon 
although the doctor did notice irritation over the medial and 
lateral borders of the Achilles tendon at the level of the 
retrocalcaneal bursa.  The veteran was given a heel lift and 
prescribed anti-inflammatory medications.  He was not, 
however, told to restrict his movements.

The February 1998 record of medical treatment for the back 
noted back pain.  However, the veteran denied bladder or 
bowel difficulties and stated that he was able to walk long 
distances.  The exam produced the following results:

	. . . He has SLRs that reproduce low 
back pain but no restriction on ROM of 
the hips.  He has symmetrical and brisk 
knee and ankle jerks, 5/5 motor power in 
the lower extremities and no atrophy, 
weakness or crepitus in the lower 
extremities.  He has diminished forward 
flexion in the lumbar spine secondary to 
pain.

X-ray films showed degenerative disc disease at L4-5 but no 
other abnormalities.  The veteran was given a stretching and 
strengthening program for his back, along with anti-
inflammatory medications.  He was not given an appliance nor 
was he recommended for injections.

No other pertinent records concerning these two disabilities 
have been included in the record for review.

When a veteran submits a compensation claim to VA, VA has the 
duty to assist him/her with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-47, 114 Stat. 2096 
(2000).  In this instance, the veteran has been accorded a VA 
examination, and his treatment records have been associated 
with the claims file.  The veteran has also been afforded the 
opportunity to submit multiple pieces of additional evidence 
in support of his claim.  Additionally, the appellant has 
been provided appropriate notice of the pertinent laws and 
regulations, and he has been given the opportunity to provide 
additional information in support of his claim.  There is no 
indication that additional relevant records exist, and VA has 
satisfied the duty to assist.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2001).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO, in effect, considered whether the facts showed that the 
veteran was entitled to a higher disability rating for these 
conditions for any period of time since his original claim.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  

In the particular circumstances of this case, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a supplemental statement of the case that correctly 
identified the issue on appeal.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

I.  Left Ankle

The diagnosis criteria used was 38 C.F.R. Part 4, Diagnostic 
Code 5024 (2001).  Per this code:

The diseases under diagnostic code 5013 
through 5024 will be rated on limitation 
of motion of affected parts, as 
arthritis, degenerative, except gout 
which will be rated under diagnostic code 
5002.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. Part 4, Diagnostic Code 5003 (2001).  The shoulder, 
elbow, wrist, hip, knee, and ankle are considered to be major 
joints for the purpose of rating disability for arthritis.  
38 C.F.R. § 4.45, Part 4, Diagnostic Code 5002 (2001).

The diagnostic criteria that is used to award ratings for an 
ankle disability where there is limitation of motion can be 
found at 38 C.F.R. Part 4, Diagnostic Code 5271 (2001).  
Under this code, a 10 percent evaluation requires moderate 
limited motion of the ankle.  A 20 percent disability will be 
assigned where there is marked limitation of motion of the 
ankle.  The regulations define normal range of motion for the 
ankle as dorsiflexion from zero to 20 degrees and plantar 
flexion from zero to 45 degrees.  38 C.F.R. § 4.71 (2001).

The veteran's current, 10 percent, rating requires moderate 
limitation of motion.  When measured, the veteran's 
dorsiflexion was limited by 10 degrees; his plantar flexion 
showed no limitation at all.  There is no evidence that there 
is any marked limitation in either dorsiflexion or plantar 
flexion, although there is pain. 

In determining the appropriate rating for the veteran's left 
ankle condition, the Board must consider whether a higher 
disability evaluation is warranted on the basis of additional 
functional loss likely to result during a flare-up or with 
use, pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2001).  In this 
case, the private medical records offer little of value in 
evaluating his ankle disorder, because no clinical findings 
and no ranges of motion are given.  Although the private 
treatment records do show complaints of pain, and the 
veteran's additionally proffered documents detail complaints 
of pain and discomfort, the records overall are so brief as 
to be utterly uninformative.  Accordingly, it is the 
conclusion of the Board that the evidence shows that the left 
ankle condition is minimally disabling under normal 
circumstances, and that it does not cause marked functional 
limitation.  The evidence does not therefore support a 20 
percent rating under Diagnostic Code 5271.  38 C.F.R. Part 4 
(2001).  

Consideration has also been given to other potentially 
applicable diagnostic codes.  Under Diagnostic Code 5272, the 
maximum disability rating available is 20 percent and that 
requires ankylosis of the subastragalar or tarsal joint in 
poor weight-bearing position.  38 C.F.R. Part 4 (2001).  A 20 
percent disability rating may be assigned under Diagnostic 
Code 5270 for ankylosis of the ankle with plantar flexion 
less than 30 degrees.  The Court has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  
Since the veteran has motion of the left ankle, albeit 
slightly limited, he does not have ankylosis.  Without 
ankylosis of the left ankle, the criteria for a rating under 
Diagnostic Codes 5270 and 5272 have not been met.  38 C.F.R. 
Part 4 (2001).

Under Diagnostic Code 5273, a 20 percent evaluation requires 
malunion of the os calcis or astragalus with marked 
deformity.  Id.  Malunion has not been diagnosed; neither has 
marked deformity.  Hence, this diagnostic code is not for 
consideration.  Under Diagnostic Code 5274, a 20 percent 
disability rating requires astragalectomy.  Id.  The veteran 
has not undergone an astragalectomy.

Because there is evidence that the veteran has tendinitis, 
Diagnostic Code 5312, Muscle Group XII, might also be for 
application.  Id.  When the veteran was originally examined, 
some limitation of movement and pain were reported.  The 
examination report was negative for findings indicative of an 
actual muscle injury in the left ankle area.  The Board also 
notes that the other records provided by the veteran are also 
negative for the residuals of a muscle injury affecting the 
left ankle.  Hence, the Board finds that this code is also 
not for application.  

In determining whether an increased evaluation is warranted, 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
the Board finds that the manifestations shown by the evidence 
to result from the veteran's service-connected left ankle 
condition do not support an evaluation in excess of 10 
percent pursuant to 38 C.F.R. Part 4, Diagnostic Code 5024 
(2001).  The preponderance of the evidence is against the 
claim and it is denied.


II.  Lower Back

The severity of the veteran's service-connected low back 
disability is currently evaluated for VA compensation 
purposes under Diagnostic Code 5010.  38 C.F.R. Part 4 
(2001).  Traumatic arthritis, may be evaluated as 
degenerative arthritis under 38 C.F.R. Part 4, Diagnostic 
Code 5003 (2001), which requires rating for limitation of 
motion.  Limitation of motion is rated pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5292 
(2001).  This regulation provides a 10 percent evaluation 
when there is slight limitation of motion of the lumbar 
spine.  Where there is moderate limitation of motion, a 20 
percent evaluation will be assigned.  A 40 percent evaluation 
requires severe limitation of motion.

Additionally, under 38 C.F.R. Part 4, Diagnostic Code 5295 
(2001), a noncompensable evaluation will be assigned for 
lumbosacral strain when there are only slight subjective 
symptoms.  A 10 percent evaluation will be assigned for the 
disorder when there is characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

Pursuant to 38 C.F.R. Part 4, Diagnostic Code 5293 (2001), 
intervertebral disc syndrome will be rated as 60 percent 
disabling when it is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  If the intervertebral disc 
syndrome is severe, along with recurring attacks with 
intermittent relief, a 40 percent rating will be awarded.  A 
20 percent evaluation will be assigned when there are 
recurring attacks and the syndrome is considered moderate.  A 
10 percent evaluation is given when the condition is 
classified as mild.  A noncompensable evaluation is given for 
postoperative, cured intervertebral disc syndrome.

The Board notes that because ankylosis of the lumbar segment 
of the spine has not been diagnosed, Diagnostic Code 5289 is 
not for application.  38 C.F.R. Part 4 (2001).  Moreover, 
since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine, 38 C.F.R. Part 4, Diagnostic 
Code 5285 (2001) is also not pertinent.

From the original examination report in July 1996 and the 
private medical record of February 1998, the veteran's range 
of motion has not been more than slightly affected by his 
degenerative disc disease.  The February 1998 noted that the 
veteran's forward flexion was "diminished".  Muscle spasms 
and tenderness have not been observed although the veteran 
has continued to complain of pain on movement.  There have 
been no neurological symptoms.  X-ray films have not 
specifically shown arthritis of the lumbar spine although 
they have reported degenerative disc space disease.  It 
therefore appears that while the veteran has been diagnosed 
as having degenerative disc space disease, the only 
manifestation and/or symptom that he has consistently 
complained about has been pain. 

In applying the above diagnostic criteria for the lower back 
to the findings, the veteran does have slight limitation with 
some pain on use or during flare-ups.  The medical evidence 
supports the conclusion that the limitation is attributable 
to his lower back condition.  Nevertheless, the Board finds 
that the 10 percent disability rating adequately compensates 
him for his limitation of motion and functional loss.  
Limited motion of the lower back results in a certain level 
of functional loss.  There is a lack of objective medical 
evidence showing that the veteran suffers any additional 
functional loss and/or limitation of motion during flare-ups 
or with use.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the 
conclusion of the Board that the assigned 10 percent 
disability rating contemplates the painful motion 
characteristic of a lower back condition, and the rating 
reflects slight impairment of the lumbar spine with pain and 
evidence of minimum/slight functional loss.  Hence, the 10 
percent disability rating assigned by the RO for this 
condition is correct, and the preponderance of the evidence 
is against a higher evaluation.


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
a left foot disorder, characterized as left Achilles 
tendinitis, on appeal from an initial grant of service 
connection, is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine at L4-5, on 
appeal from an initial grant of service connection, is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


